Citation Nr: 1728301	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-48 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in December 2011.  A transcript of that hearing has been associated with the claims file.  

This matter was last before the Board in December 2013.  The Board notes that at the time, there were three separate issues regarding an increased disability rating for bilateral pes planus with plantar fasciitis, arthritis of the right foot, and arthritis of the left foot.  In a March 2017 rating decision, the RO granted a 30 percent disability rating based on all of the Veteran's symptoms of the feet.  As the combination of the Veteran's left and right foot arthritis disability ratings in the March 2017 rating decision does not represent a reduction of his overall rating for any period on appeal and his ratings are not otherwise protected, the provisions of 38 C.F.R. § 3.105  (2016) are not for application.  As such, there is now only one issue before the Board.

This matter was remanded by the Board in December 2013 for further development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

For the entire period on appeal, specifically from January 30, 2009, forward, the Veteran's bilateral pes planus with plantar fasciitis and degenerative arthritis is manifested by pain on manipulation and use accentuated and indication of swelling on use, but not marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and degenerative arthritis for the period of January 30, 2009, forward have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5003-5276 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).


Duty to Notify

Initial disability rating issues are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2016) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Board has obtained service treatment records and post-service treatment records and associated them with the claims file.   During the appeal period the Veteran was afforded VA examinations in November 2009 and December 2015.  An addendum to the December 2015 VA examination was obtained in June 2016.  The examiners conducted the examination and provided sufficient information regarding the Veteran's claimed conditions such that the Board can render an informed determination, and as such, the Board finds these examinations is adequate for rating purposes.

Increased Schedular Rating Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43   (2011) (quoting 38 C.F.R. § 4.40). 

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59  indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran's initial claim of service connection for a bilateral foot disorder was received on January 30, 2009, therein characterized as bilateral pes planus.  The Veteran's pes planus with plantar fasciitis and degenerative arthritis is currently rated at 30 percent disabling under Diagnostic Codes 5003-5276.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, arthritis, to identify the basis for the rating.  See 38 C.F.R. § 4.27.  

No medical professional has indicated that the Veteran's arthritic painful motion and plantar fasciitis pain are distinguishable from the service-connected pes planus.  As such, all of the Veteran's foot symptoms are considered in the rating for the plantar fasciitis.  Moreover, given that the Veteran's pes planus, plantar fasciitis, and degenerative arthritis are all productive of the same symptoms, separate ratings for each disability would violate the rule against pyramiding under 38 C.F.R. § 4.14  

In addition, a separate rating under Diagnostic Codes 5010/5003, which pertains to degenerative and traumatic arthritis, would violate the rule against pyramiding as the Veteran's pain on use of the right foot is already compensated under DC 5276, and a rating greater than 20 percent is not available under Diagnostic Codes 5003 or 5010.  See 38 C.F.R. § 4.14.

Diagnostic Code 5276 provides ratings for acquired flatfoot. Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA feet examination in November 2009.  The Veteran reported "severe" pain in both feet, over the entire foot that gets worse with standing and walking.  The Veteran reported being able to walk for 500 feet and stand for 15 minutes.  The Veteran further reported minimal relief from steroid injections and shoe inserts.  Upon examination, a bilateral "flat foot abnormality" was noted.  Bilateral pes planus with minimal degenerative arthritis was diagnosed bilaterally.

A December 2009 VA treatment record notes the Veteran reported bruising and pain of his left foot.  The Veteran was advised to wear boots that better fit the custom made insert.  

An April 2010 VA treatment record notes the Veteran was diagnosed with plantar fasciitis.  

A May 2010 VA treatment record notes the Veteran has chronic plantar fasciitis with the left foot worse than the right.  The central arch was noted as the most painful area.  Excessive pronation was noted.

A June 2010 VA treatment record notes the Veteran reported that his leather and cork orthotics were helping with his plantar fasciitis, but that his left foot still has some pain.  It was noted that the treatment provider added felt to build up the left orthotic.

A July 2010 VA treatment record notes the Veteran removed the padding on his left custom made insert as it was "causing a lot of pain."  It was noted that the treatment provider added cork to the medial arch of the left insert.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in December 2011.  The Veteran stated that his work has him "on [his] feet and up and down off of forklifts" and that his work has concrete floors.  The Veteran stated that he has daily pain and that he can stand for about thirty minutes to an hour before he starts having problems.  The Veteran then stated that on one occasion he told his supervisor that he needed to go to the hospital due to a problem with his insoles "killing the bottom of [his] feet" and causing his ankles and leg to swell.  The Veteran then stated that he doesn't do a lot of complaining and just deals with the pain.  The Veteran can no longer take non-steroidal anti-inflammatory drugs (NSAIDs) due to gastrointestinal problems.  The Veteran stated that his foot problems have gotten worse since the prior VA examination and that he also sees a private physician for his feet.   The Veteran stated that when he wakes up in the morning his feet hurt and he has to put heat on them.   The Veteran stated that insoles no longer seem to help.  The Veteran stated that it feels like he is "walking on [his] bones sometimes", without any support.  The Veteran then stated the he had been experiencing "a lot of pain in [his] heels".  With regards to arthritis, the Veteran stated that when he wakes up his feet are so stiff that he has to "get them broke in."    

A June 2013 VA treatment record notes the Veteran reported chronic bilateral foot pain.  The Veteran's prescription for capsaicin cream was renewed.

A November 2015 VA treatment record notes that the Veteran has intermittent, bilateral foot pain that is consistent with osteoarthritis, for which he takes NSAIDS and wears orthotics.  It was further noted that the Veteran's orthotics did not fit his feet and cause him pain at the instep.  It was concluded that the Veteran's orthotics were for a foot type different from the Veteran's.  It was noted that imaging of both feet shows mild to moderate arthritis.  New orthotics were ordered.

The Veteran was afforded a VA foot conditions examination in December 2015.  Diagnoses of bilateral pes planus, bilateral plantar fasciitis, and bilateral degenerative arthritis were noted.  The Veteran reported daily pain in the heel area, especially upon arising, being able to stand for two hours before needing a break, and being able to walk a half a mile.  The Veteran reported flare-ups involving increased pain when he does not wear shoes.  It was noted that the Veteran experiences bilateral, accentuated pain upon using or manipulating his feet.  Bilateral, decreased longitudinal arch height on weight-bearing was noted, with the weight-bearing line falling over or medial to the great toe.  Upon examination, pain was noted in both feet, contributing to a functional loss with the following noted, bilateral factors:  pain on movement; pain on weight-bearing; disturbance of locomotion; and interference with standing.  Pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time was noted for both feet, with the functional loss described as decreased walking or standing.  It was noted that imaging studies of the feet document bilateral degenerative arthritis.  It was further noted that the Veteran's diagnoses impact his ability to perform the occupational task of standing for more than two hours.

An addendum to the December 2015 VA examination was obtained in June 2016.  Diagnoses of bilateral pes planus, bilateral plantar fasciitis, and bilateral degenerative arthritis were noted.  It was noted that the Veteran tried orthotics, but remains symptomatic, bilaterally.

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 30 percent rating for the entire period on appeal, specifically, from the date of the claim for service connection, January 30, 2009, forward.  See 38 C.F.R. § 4.7.  The evidence demonstrates bilateral foot pain on manipulation and use is accentuated.  Additionally, the Veteran has reported swelling on use.  These symptoms are specifically contemplated by the 30 percent rating for bilateral pes planus.

The Board finds that a disability rating of 50 percent, the schedular maximum, is not warranted.  The evidence indicates that there is additional pain and functional limitation with prolonged standing and walking, as well as flare-ups of pain when the Veteran does not wear shoes.  Further, the evidence shows that the Veteran is still symptomatic after the use of orthotics.  However, the evidence does not show marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 50 percent rating.  See 38 C.F. R. § 4.7.

For the above-stated reasons, the Board finds the evidence of record during the entire appeal period, to include both subjective reports and objective clinical findings, does not support a higher rating than 30 percent for the Veteran's bilateral pes planus with plantar fasciitis and degenerative arthritis under Diagnostic Codes 5003-5276.

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they do not provide a basis for a higher or separate rating.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) have a maximum disability ratings of 10 percent and would not result in a rating in excess of that assigned for the Veteran's pes planus with plantar fasciitis and degenerative arthritis.  Accordingly, these rating codes are not for application.  Moreover, the evidence of record does not show acquired claw foot or malunion or nonunion of the tarsal or metatarsal bones, and Diagnostic Codes 5278 and 5283 are therefore also not for application.  The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral pes planus with plantar fasciitis and degenerative arthritis.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under certain circumstances additional disability could be awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those circumstances are not present in this case, as the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See, Johnson v. Brown, 9 Vet. App. 7 (1996).  The rating for pes planus is not predicated on limitation of motion.  Moreover, pain on manipulation and use is among the criteria specifically considered when assigning a disability evaluation for pes planus under Diagnostic Code 5276.  Thus, no further consideration pursuant to the Court's holding in DeLuca is warranted in this appeal.

As a final matter, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran indicated in his December 2015 VA examination that he was currently employed by the United States Postal Service, and has not submitted any evidence that he is unemployable due to his disability.  Therefore, TDIU has not been raised by the record.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and degenerative arthritis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


